

Exhibit 10.1


Form of PHH Corporation Severance Agreements for Certain Executive Officers as
approved by the PHH Corporation Compensation Committee on January 10, 2008.


PHH CORPORATION
[AMENDED AND RESTATED] EXECUTIVE SEVERANCE AGREEMENT


    
This AGREEMENT (“Agreement”) is made and entered into effective as of
____________, 2008, by and between ________________ (“Executive”) and PHH
Corporation, a Maryland corporation (the “Company”).  [This Agreement amends and
restates the Agreement between Executive and the Company dated as of
_____________, 2007 (the “Prior Agreement”), and supersedes the Prior Agreement
in its entirety.  By executing this Agreement, Executive and the Company consent
to the amendment and restatement of the Prior Agreement as set forth herein.]


WHEREAS, Executive is employed by the Company or one of its subsidiaries and the
Company desires to provide Executive with certain severance benefits as
consideration for Executive’s continued service with the Company and its
subsidiaries.


NOW, THEREFORE, in consideration of the aforementioned and of the mutual
covenants and conditions contained in this Agreement, it is agreed as follows:
 
1. Severance Benefits.  In the event Executive incurs a separation from service
(within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”)), on or before the first anniversary of the effective time
of a Change in Control (as defined below) as the result of any (i) involuntary
termination of employment other than for Cause (as defined below) or Disability
(as defined below), or (ii) voluntary termination of employment by Executive as
a result of any (I) change in the required location of Executive’s employment as
of the date of this Agreement in excess of 50 miles, (II) material diminution in
Executive’s duties or responsibilities as of the date of this Agreement,
provided that the mere occurrence of the Change in Control (including the
failure of Executive to (x) retain responsibilities and duties in respect of
either the mortgage business or fleet business or (y) hold a position in a
public company) shall not constitute diminution in duties or responsibilities,
or (III) reduction of Executive’s base salary or material reduction in
compensation opportunity as of the date of this Agreement, the Company shall pay
Executive a single lump sum payment equal to $________ (“Severance Benefits”);
provided, that Executive executes the General Release substantially in the form
attached hereto as Exhibit A and does not revoke such General Release as set
forth therein.  Severance Benefits shall be paid no later than five days after
the expiration of the seven-day period for revocation of the General Release.


For purposes of this Agreement, “Cause” means (a) a material failure of
Executive to substantially perform Executive’s duties with the Company or its
subsidiaries (other than failure resulting from incapacity due to physical or
mental illness); (b) any act of fraud, misappropriation, dishonesty,
embezzlement or similar conduct against, or relating to the assets of, the
Company or its subsidiaries; (c) conviction (or plea of nolo contendere) of a
felony or any crime involving moral turpitude; (d) repeated instances of
negligence in the performance of Executive’s job or any instance of gross
negligence in the performance of Executive’s duties as an employee of the
Company or one of its subsidiaries; (e) any breach by Executive of any fiduciary
obligation owed to the Company or any subsidiary or any material element of the
Company’s Code of Ethics, the Company’s Code of Conduct or other applicable
workplace policies; or (f) failure by Executive to perform his or her job duties
for the Company to the best of Executive’s ability and in accordance with
reasonable instructions and directions from Executive’s supervisor, and the
reasonable workplace policies and procedures established by the Company, as
applicable, from time to time; and “Disability” means any condition which
entitles Executive to benefits under the Company’s long-term disability plan
covering Executive, as in effect at the time of any termination of employment.


For purposes of this Agreement, “Change in Control” means the occurrence of any
of the following events on or before December 31, 2009:


(a) any "person," as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than (A) the Company, (B) any trustee or other fiduciary
holding securities under an employee benefit plan of the Company, and (C) any
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of Stock), is or becomes
the "beneficial owner" (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company
 
 
 

--------------------------------------------------------------------------------

 
representing 30% or more of the combined voting power of the Company's then
outstanding voting securities (excluding any person who becomes such a
beneficial owner in connection with a transaction immediately following which
the individuals who comprise the Board of Directors of the Company (the “Board”)
immediately prior thereto constitute at least a majority of the Board, the
entity surviving such transaction or, if the Company or the entity surviving the
transaction is then a subsidiary, the ultimate parent thereof);
 
(b) the following individuals cease for any reason to constitute a majority of
the number of directors of the Board then serving:  individuals who, on the
effective date of a Change in Control (the “Effective Date”), constitute the
Board and any new director (other than a director whose initial assumption of
office is in connection with an actual or threatened election contest, including
but not limited to a consent solicitation, relating to the election of directors
of the Company)  whose appointment or election by the Board or nomination for
election by the Company's stockholders was approved or recommended by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors on the Effective Date or whose appointment, election or nomination for
election was previously so approved or recommended;
 
(c) there is consummated a merger or consolidation of the Company or any direct
or indirect subsidiary of the Company with any other corporation, other than a
merger or consolidation immediately following which the individuals who comprise
the Board immediately prior thereto constitute at least a majority of the Board
of the entity surviving such merger or consolidation or, if the Company or the
entity surviving such merger is then a subsidiary, the ultimate parent thereof;
or
 
(d) the stockholders of the Company approve a plan of complete liquidation of
the Company or there is consummated an agreement for the sale or disposition by
the Company of all or substantially all of the assets of the Company, PHH
Mortgage Corporation or PHH Vehicle Management Services LLC (or any transaction
having a similar effect), other than a sale or disposition by the Company of all
or substantially all of its assets to an entity, immediately following which the
individuals who comprise the Board immediately prior thereto constitute at least
a majority of the board of directors of the entity to which such assets are sold
or disposed of or, if such entity is a subsidiary, the ultimate parent thereof.
 
(e) Notwithstanding the foregoing, a Change in Control shall not be deemed to
have occurred by virtue of an offering of the equity securities of the Company
that is registered with the Securities and Exchange Commission or the
consummation of any transaction or series of integrated transactions immediately
following which the holders of the Stock immediately prior to such transaction
or series of transactions continue to have substantially the same proportionate
ownership in an entity which owns all or substantially all of the assets of the
Company immediately following such transaction or series of transactions.
 
2. Notice and Opportunity to Cure.  Notwithstanding anything in Section 1 to the
contrary, (i) no Severance Benefits shall be paid in connection with any
voluntary termination of employment described in clause (ii) of Section 1 unless
Executive provides the Company with written notice of the existence of the
condition described in clause (ii) no later than 90 days after the initial
existence of such condition is known to Executive and the Company fails to
remedy such condition within 30 days of the date of such written notice; and
(ii) no termination shall be deemed to be for Cause as described in clauses (a),
(d), (e) or (f) of the second paragraph of Section 1 unless the Company provides
Executive with written notice of the existence of the conditions that constitute
Cause no later than 90 days after the initial existence of such condition is
known to the Company  and Executive fails to remedy such condition within 30
days of the date of such written notice.


3. Parachute Payments. In the event that any payment or distribution by the
Company for the benefit of Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement, or, including without
limitation, pursuant to the vesting and acceleration provisions under the PHH
2005 Equity and Incentive Plan) (a “Payment”) would be subject to the excise tax
imposed by Section 4999 of the Code (such excise tax is hereinafter referred to
as the “Excise Tax”), then with the consent of Executive, Severance Benefits
shall be reduced to the extent necessary so that no portion of the Payment shall
be subject to the Excise Tax but only if, by reason of such reduction, the net
after-tax benefit received by Executive shall exceed the net after-tax benefit
that would be received by Executive if no such reduction was made. The “net
after-tax benefit” shall equal the total of all
 
 
 

--------------------------------------------------------------------------------

 
Payments, less the Excise Tax.  The Company shall retain a nationally recognized
accounting firm (the "Accounting Firm") that is reasonably acceptable to
Executive (which may be, but will not be required to be, the Company's
independent auditors) to make a determination of whether the Severance Benefits
should be reduced.  The Accounting Firm shall submit its determination and
detailed supporting calculations to both Executive and the Company no later than
10 days prior to the date on which the Severance Benefits are to be paid.  If
the Accounting Firm determines that the Severance Benefits should be reduced and
Executive consents, the Severance Benefits shall be reduced but only to the
extent necessary so that no portion of the Payments shall be subject to the
Excise Tax, and the Company shall pay such reduced amount to Executive at the
time prescribed by Section 1 of the Agreement.  If the Accounting Firm
determines that none of the Payments, after taking into account any reduction
pursuant to this Section 3, constitutes a “parachute payment” within the meaning
of Section 280G of the Code, it will, at the same time as it makes such
determination, furnish Executive and the Company an opinion that Executive has
substantial authority not to report any Excise Tax.  Executive and the Company
shall each provide the Accounting Firm access to and copies of any books,
records, and documents in the possession of Executive or the Company, as the
case may be, reasonably requested by the Accounting Firm, and otherwise
cooperate with the Accounting Firm in connection with the preparation and
issuance of the determinations and calculations contemplated by this Section
3.  The fees and expenses of the Accounting Firm for its services in connection
with the determinations and calculations contemplated by this Section 3 shall be
borne by the Company.


4.            Arbitration.  Any dispute, controversy or claim arising under or
in connection with this Agreement shall be settled exclusively by arbitration,
conducted before a panel of three arbitrators sitting in a location selected by
Executive within fifty (50) miles from the location of Executive’s employment as
of the date hereof, in accordance with the JAMS Employment Arbitration Rules and
Procedures then in effect.  Judgment may be entered on the arbitrator’s award in
any court having jurisdiction.  Any dispute or controversy or claim in
connection with this Agreement shall be reviewed based on the de novo standard
of review with respect to any determinations made by the Company.  In the event
that Executive substantially prevails in any such dispute, controversy or claim,
all costs and reasonable attorneys’ fees paid or incurred by Executive in
connection with such dispute, controversy or claim shall be paid or reimbursed
by the Company.


5.            Amendment and Termination.  This Agreement may not be amended or
terminated without written consent by both Executive and the Company.


6.            Employment and Assumption by a Successor.  In the event that a
successor entity to the Company by virtue of a Change in Control (a “Successor”)
(i) offers Executive employment under terms and conditions which, if provided by
the Company, would not constitute a (I) change in required location as described
in Section 1(ii)(I) of this Agreement, (II) material diminution in Executive’s
duties or responsibilities as described in Section 1(ii)(II) of the Agreement,
or (III) reduction in Executive’s base salary or material reduction in
compensation opportunities as described in Section 1(ii)(III) of this Agreement,
and (ii) assumes all obligations of the Company under this Agreement, then (x)
if Executive does not accept such offer of employment, he will not be entitled
to any Severance Benefits under Section 1 of this Agreement in the event
Executive’s employment is terminated on account of the failure to accept such
employment, and (y) if Executive does accept such employment, on and after the
effective date of such employment with a Successor, all references in the
Agreement to “Company” shall be deemed to be references to the Successor (except
where the context requires otherwise) and the Successor shall be liable for the
payment of all Severance Benefits as provided in Section 1 of this Agreement in
connection with any termination of employment described in clause (i) or (ii) of
Section 1 of this Agreement which occurs after Executive accepts employment with
a Successor or one of its subsidiaries.  Except as otherwise provided in this
Section 6, none of the rights or obligations of either of the parties to the
Agreement may be assigned or assumed without the written agreement of Executive
and the Company.


7.            No Duty to Mitigate; Obligations of the Company.  Executive shall
not be required to mitigate the amount of any payment or benefit contemplated by
this Agreement by seeking employment with a new employer or otherwise, nor shall
any such payment or benefit be reduced by any compensation or benefits that
Executive may receive from employment by another employer.  Except as otherwise
provided by this Agreement, the obligations of the Company to make payment to
Executive as described herein are absolute and unconditional and may not be
reduced by any circumstances, including without limitation any set-off,
counterclaim, recoupment, defense or other right which the Company may have
against Executive or any third party at any time.


8.            Facility of Payment.  If Executive is under legal disability or,
in the Company’s reasonable opinion, is in any way incapacitated so as to be
unable to manage his or her affairs, the Company may cause payments or benefits
that would otherwise be provided to such person to be provided to Executive’s
legal representative for his or her benefit or to be applied for the benefit of
such person in any other manner that the
 
 
 

--------------------------------------------------------------------------------

 
Company may determine.  Such provision shall completely discharge the liability
of the Company for payments and benefits hereunder.


9.            Application of Section 409A. Notwithstanding any inconsistent
provision of this Agreement, to the extent the Company determines in good faith
that (i) payments or benefits received or to be received by Executive pursuant
to this Agreement in connection with Executive’s termination of employment would
constitute deferred compensation subject to the rules of Section 409A of the
Code, and (ii) Executive is a “specified employee” under Section 409A of the
Code, then only to the extent required to avoid Executive’s incurrence of any
additional tax or interest under Section 409A, such payment or benefit will be
delayed until the earliest date following Executive’s “separation from service”
within the meaning of Section 409A which will permit Executive to avoid such
additional tax or interest.  The Company and Executive agree to negotiate in
good faith to reform any provisions of this Agreement to maintain to the maximum
extent practicable the original intent of the applicable provisions without
violating the provisions of Section 409A, if the Company deems such reformation
necessary or advisable pursuant to guidance under Section 409A to avoid the
incurrence of any such interest and penalties.  Such reformation shall not
result in a reduction of the aggregate amount of payments or benefits under this
Agreement.


10.            Confidential Information and Return of Company
Property.  Executive recognizes and acknowledges that all information pertaining
to the affairs, business, results of operations, accounting methods, practices
and procedures, members, acquisition candidates, financial condition, clients,
customers or other relationships of the Company (“Information”) is confidential
and is a unique and valuable asset of the Company.  Executive shall not, at any
time, including following Executive’s separation from service with the Company,
give to any person, firm, associate, corporation, or governmental agency any
Information, except as may be required by law.  Executive will not make use of
the Information for Executive’s own purposes or for the benefit of any person or
organization other than the Company.  Executive will also use Executive’s best
efforts to prevent the disclosure of Information by others.  All records,
memoranda, etc. relating to the business of the Company are confidential and
will remain the property of the Company.  Executive shall return all Company
property to the Company within three days of  the effective date of Executive’s
separation from service.  If Executive violates the terms of this Section 10,
the Company will be entitled, upon making the requisite showing, to, among other
things, preliminary and/or permanent injunctive relief in any court of competent
jurisdiction to restrain the breach of or otherwise to specifically enforce any
of the covenants contained in this Section 10 without the necessity of showing
any actual damage or that monetary damages would not provide an adequate
remedy.  Such right to an injunction will be in addition to, and not in
limitation of, any other rights or remedies the Company may have under this
Agreement.


11.            Notices.  Notices and all other communications provided for
herein shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by United States certified mail, return
receipt requested, or by overnight courier, postage prepaid, as follows:
 
a.  
If to the Company,



PHH CORPORATION
3000 Leadenhall Road
Mt. Laurel, New Jersey  08054
Attn:  General Counsel


b.  
If to Executive, at the home address which Executive most recently communicated
to the Company in writing.

 
Either party may provide the other with notice of a change of address, which
shall be effective upon receipt.
 
12.            Gender and Number. A pronoun or adjective in the masculine
gen­der includes the feminine gender, the singular includes the plural and the
plural includes the singular, unless the context clearly indicates otherwise.
 
13.            Waiver of Certain Severance Benefits.  Executive hereby agrees to
waive any rights to receive severance benefits under the Company’s Severance Pay
Plan for Officers or the Company’s Severance Pay Plan for
 
 
 

--------------------------------------------------------------------------------

 
Non-Officers, as applicable, during the period commencing on the effective date
of this Agreement and ending after the first anniversary of the effective time
of a Change in Control.
 
14.            Governing Law.  This Agreement shall be construed, admin­istered
and enforced in accordance with the laws of the State of __________ to the
extent not superseded by federal law.
 
15.            Integration with Other Benefit Programs. Except as provided in
Section 13, benefits payable under this Agreement will not increase or decrease
the benefits otherwise available to Executive under any of the Company’s
retirement plans, welfare plans or any other employee benefit plans or programs
unless otherwise expressly provided in any particular plan or program.
 
16.            No Employment Rights Created.  This Agreement does not constitute
a contract of employment and the Agreement does not give any person the right to
be retained in the employ or service of the Company.
 
17.            Severability. If any provision of this Agreement shall be held to
be invalid or unenforceable by a court of competent jurisdiction, then the
remaining provisions of this Agreement shall remain operative and in full force
and effect.
 
18.            Tax Withholding . The Company retains the right to withhold from
any amounts due under this Agreement, any income, employment, payroll, excise
and other taxes as the Company may, in its sole discretion, deem necessary.
 
19.            Successors.  This Agreement shall inure to the benefit of, and be
binding upon, each successor of the Company, whether by merger, consolidation,
transfer of all or substantially all of its assets or otherwise.
 
20.            Counterparts.  For convenience of the parties and to facilitate
execution, this Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which shall constitute one and the
same document. Transmission by facsimile of an executed counterpart signature
page hereof by a party hereto shall constitute due execution and delivery of
this Agreement by such party.




***Signature on Following Page***

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Executive and the Company have executed this Agreement
effective as of the date written below.





 
Executed this ___ day of ________, 2008
 
By:
             
[Executive Name]
             
PHH CORPORATION
             
By:
   
Its:
         
Date:
 





 
 

--------------------------------------------------------------------------------

 
EXHIBIT A


GENERAL RELEASE
 
THIS RELEASE (the “Release”) is entered into between
_____________________(“Executive”) and PHH Corporation, a Maryland corporation
(the “Company”), for the benefit of the Company.  The entering into and
non-revocation of this Release is a condition to Executive’s right to receive
the payments under the Executive Severance Agreement.  Capitalized terms used
and not defined herein shall  have the meaning provided in the Executive
Severance Agreement.
 
Accordingly, Executive and the Company agree as follows.
 
1.            IN CONSIDERATION FOR THE PAYMENTS AND OTHER BENEFITS PROVIDED TO
EXECUTIVE BY THE EXECUTIVE SEVERANCE AGREEMENT, TO WHICH EXECUTIVE IS NOT
OTHERWISE ENTITLED, AND THE SUFFICIENCY OF WHICH EXECUTIVE ACKNOWLEDGES,
EXECUTIVE REPRESENTS AND AGREES, AS FOLLOWS:
 
(a)            Executive, for himself or herself, his or her heirs,
administrators, representatives, executors, successors and assigns (collectively
“Releasers”), hereby irrevocably and unconditionally releases, acquits and
forever discharges and agrees not to sue the Company or any of its subsidiaries,
divisions, affiliates and related entities and their respective current and
former directors, officers, shareholders, trustees, employees, consultants,
independent contractors, representatives, agents, servants, successors and
assigns and all persons acting by, through or under or in concert with any of
them (collectively “Releasees”), from all rights and liabilities up to and
including the date of this Release arising under or relating to the employment
of Executive and from any and all charges, complaints, claims, liabilities,
obligations, promises, agreements, controversies, damages, actions, causes of
actions, suits, rights, demands, costs, losses, debts and expenses of any nature
whatsoever, known or unknown, suspected or unsuspected and any claims of
wrongful discharge, breach of contract, implied contract, promissory estoppel,
defamation, slander, libel, tortious conduct, employment discrimination or
claims under any federal, state or local employment statute, law, order or
ordinance, including any rights or claims arising under Title VII of the Civil
Rights Act of 1964, as amended, the Age Discrimination in Employment Act of
1967, as amended, 29 U.S.C. § 621 etseq. (“ADEA”), or any other federal, state
or municipal ordinance relating to discrimination in employment.  Nothing
contained herein shall restrict the parties’ rights to enforce the terms of this
Release or Executive Severance Agreement.
 
(b)            To the maximum extent permitted by law, Executive agrees that
he/she has not filed, nor will he ever file, a lawsuit asserting any claims
which are released by this Release, or to accept any benefit from any lawsuit
which might be filed by another person or government entity based in whole or in
part on any event, act, or omission which is the subject of this Release.
 
(c)            This Release specifically excludes any claim for vested benefits
to which Executive may be entitled under any benefit plan or special retention
bonus arrangement of the Company or any affiliate in which Executive
participates (the “Company Plans”).  Executive’s entitlement to benefits under
the Company Plans shall be determined in accordance with the provisions of those
Company Plans.  This Release specifically excludes Executive’s indemnification
as an officer and employee of the Company or any affiliate thereof.  Nothing
contained in this Release shall release Executive from his/her obligations,
including any obligations to abide by restrictive covenants under the Executive
Severance Agreement, that continue or are to be performed following termination
of employment.
 
(d)            Executive represents that he is not aware of any facts or
circumstances that would give rise, based on his/her actions, to any claims or
lawsuits against the Company or any Release.
 
(e)            The parties agree that this Release shall not affect the rights
and responsibilities of the US Equal Employment Opportunity Commission
(hereinafter “EEOC”) to enforce ADEA and other laws.  In addition, the parties
agree that this Release shall not be used to justify interfering with
Executive’s protected right to file a charge or participate in an investigation
or proceeding conducted by the EEOC.  The parties further agree that Executive
knowingly and voluntarily waives all rights or claims (that arose prior to
Executive’s execution of this Release) the Releasers may have against the
Releasees, or any of them, to receive any benefit or remedial relief (including,
but not limited to, reinstatement, back pay, front pay, damages, attorneys’
fees, experts’ fees) as a consequence of any investigation or proceeding
conducted by the EEOC.
 
 
 

--------------------------------------------------------------------------------

 
2.            Executive acknowledges that the Company has specifically advised
him/her of the right to seek the advice of an attorney concerning the terms and
conditions of this Release. Executive further acknowledges receipt of a copy of
this Release, and has been afforded twenty-one (21) days in which to consider
the terms and conditions set forth above prior to this Release. By executing
this Release, Executive affirmatively acknowledges sufficient and reasonable
time to review this Release and to consult with an attorney concerning
Executive’s legal rights prior to the final execution of this
Release.  Executive has carefully read this Release and fully understands its
terms.  Executive understands that he/she may revoke this Release within seven
(7) days after signing this Release.  Revocation of this Release must be made in
writing and must be received by [__________________________________________]
within the time period set forth above.
 
3.            This Release will be governed by and construed in accordance with
the laws of the State of [Maryland/New Jersey], without giving effect to any
choice of law or conflicting provision or rule (whether of the State of
[Maryland/New Jersey] or any other jurisdiction) that would cause the laws of
any jurisdiction other than the State of [Maryland/New Jersey] to be applied. In
furtherance of the foregoing, the internal law of the State of [Maryland/New
Jersey] will control the interpretation and construction of this agreement, even
if under such jurisdiction’s choice of law or conflict of law analysis, the
substantive law of some other jurisdiction would ordinarily apply. The
provisions of this Release are severable, and if any part or portion of it is
found to be unenforceable, the other paragraphs shall remain fully valid and
enforceable.  This Release shall become effective and enforceable on the eighth
day following its execution by Executive, provided he/she does not exercise his
or her right of revocation as described above.  If Executive fails to sign this
Release or revokes his or her signature, this Release will be without force or
effect, and Executive shall not be entitled to the payment under the Executive
Severance Agreement.
 
I, ___________________________, HAVING READ THE FOREGOING RELEASE, UNDERSTANDING
ITS CONTENT AND HAVING HAD AN OPPORTUNITY TO CONSULT WITH COUNSEL OF MY CHOICE,
DO HEREBY KNOWINGLY AND VOLUNTARILY SIGN THIS AGREEMENT, THEREBY WAIVING AND
RELEASING MY CLAIMS, ON _______________________, 200_.
 

 
______________________________
Executive


--------------------------------------------------------------------------------
